                 THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

UNITED STATES OF AMERICA,                         CR-10-142-BLG-BMM

                       Plaintiff,
    vs.                                                  ORDER

TYLER JAY SKELTON,

                       Defendant.

      Defendant Tyler Jay Skelton has moved for early termination of his current

term of supervised release. (Doc. 60). The Government does not oppose the

motion. Id. at 5. Mr. Skelton’s probation officer confirms that Mr. Skelton has

complied with his supervision conditions. Id. The Court conducted a hearing on

the motion on April 24, 2019. For the reasons below, the Court will grant Mr.

Skelton’s motion.

      Mr. Skelton was indicted on November 11, 2010. The Indictment charged

him with conspiracy to distribute methamphetamine in violation of 21 U.S.C. §§

846 (Count I) and possession of a firearm during a drug trafficking crime in

violation of 18 U.S.C. § 924(c) (Count II). (Doc. 1). Mr. Skelton pled guilty to the

charges in the Indictment on April 13, 2011. (Doc. 29). Mr. Skelton was

sentenced to eighty-seven months imprisonment followed by five years of

supervised release. (Docs. 38, 38-1).
                                         1
      While incarcerated, Mr. Skelton took advantage of as many programs as he

could. (Doc. 61 at 3). Mr. Skelton completed an Associates Degree in Office

Technology with a 4.0 GPA, while also working full time in the prison’s electrical

shop. Id. With his free time, Mr. Skelton enjoyed working with leather making

backpacks, belts, wallets and purses for his family and friends. Id. Mr. Skelton

also surrounded himself with other men that were determined to make better life

choices. Id.

      Mr. Skelton has been working at Helix Electric, one of the largest electrical

companies on the west coast. Id. at 4. Mr. Skelton started at an entry-level

position laboring in the field and now works as a Project Engineer. Id.

Additionally, Mr. Skelton finished his degree in Construction Management. Id. A

letter from his supervisor, Brooks Parnell, was also previously submitted to the

Court on January 29, 2019 (Doc. 56-1 at 7), evidencing Mr. Skelton’s success in

the workplace. Id.

      Federal law authorizes a defendant to move for termination of his supervised

release after successfully completing one year if the Court is satisfied that such

action remains “warranted by the conduct of the defendant and the interests of

justice.” 18 U.S.C. § 3564(c). The Court must consider the factors in 18 U.S.C. §

3553(a) when evaluating whether to terminate a term of supervised release.

                                          2
      The record reflects that Mr. Skelton has complied with his supervision

conditions. Mr. Skelton has demonstrated he is able to conform his conduct to the

law. Mr. Skelton has changed his lifestyle to address the Court’s obligations. Mr.

Skelton does not pose a threat to the community. The factors in 18 U.S.C. § 3553

support an early termination of supervised release.

                                     ORDER

Accordingly, IT IS ORDERED that Mr. Skelton’s Motion for Early Termination

of Supervised Release (Doc. 60) is GRANTED.

      DATED this 24th day of April, 2019.




                                         3
